DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-20, and 22-24 are pending in the application.

Response to Arguments
Applicant's arguments filed on August 2, 2021 have been fully considered but they are not persuasive.
On pages 7-9 of the Remarks, the applicants submit that the prior art reference Kim (US 2019/0090107) fails to disclose a UE determining whether at least one UE supports the one or more features, the at least one UE being within vehicle to everything (V2X) communication range of the UE, or selecting the one or more features to be used for communicating with one or more other UEs using a V2X communication protocol, wherein the selection is based on the one or more parameters, and further based on the determination of the support by the at least one UE.
In response to the arguments above, the examiner respectfully disagrees. As submitted on page 8 of the Remarks, Kim discloses that the UE determines the MCS based on the transmission parameters and then transmits a V2X message to another UE based on the determined MCS. The examiner respectfully submits that Kim additionally discloses in at least 
Thus, in view of the above reasons, the examiner submits that the rejections under 35 U.S.C. §103 should be maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0090107) in view of Oh et al. (Newly Cited, USPN 10,433,242).
Regarding claims 1, 22, 23, and 24, Kim discloses or suggests a method for wireless communication by a user equipment (UE), an apparatus for wireless communication, and a computer readable medium having instructions stored thereon, the method, the apparatus, and the computer readable medium comprising:
a transceiver (see at least Fig. 13, transceiver) configured to receive one or more parameters for selection of one or more features associated with one or more radio access technologies (RATs) (see at least Fig. 12, and paragraphs 787, 788, 815-823, and 888-894, the UE-Prose layer provides service identifier or service type information to the lower layer together with the carrier frequency, where the UE-ProSe layer should have configuration for whether V2X service identifier is allowed to use the 64QAM or TX diversity for transmission); and
a processing system (see at least Fig. 13, processor) configured to: 

select the one or more features to be used for communicating with one or more other UEs using a vehicle to everything (V2X) communication protocol, where the selection is based on the one or more parameters, and further based on the determination of the support by the at least one UE (see at least paragraphs 789-793, 815-823, and 888-894, UE supporting 64QAM or TX diversity knows whether or not a particular V2X service can be transmitted with 64QAM or TX diversity, where the UE selects 64QAM or TX diversity when a particular V2X service can be transmitted with 64QAM or TX diversity based on the V2X service identifier, where , the UE determines that at least one UE within V2X communication range supports 64QAM or Tx diversity and selects 64QAM or Tx diversity for V2X communications if the service ID or a V2X service identifier indicates that 64QAM or Tx diversity is allowed for transmission),  
where the transceiver is configured to communicate with the one or more other UEs via the selected one or more features (see at least paragraph 789-793, 815-823, and 888-894, transmitting the corresponding V2X message using the 64QAM or TX diversity).

Oh, from the same or similar fields of endeavor, discloses or suggests selecting a RAT of the one or more RATs to be used for the communication based on a modulation scheme (see at least column 3 line 24 – column 4 line 65 and column 7 lines 10-34, selecting a serving network in consideration of MCS levels of the networks).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique of Oh in to the invention of Kim in order to improve data transmission capability (see column 7 lines 29-31 of Oh). 

Regarding claim 3, Kim discloses or suggests that a criteria for the selection of the one or more feature is preconfigured at the UE, dynamically provisioned, or signaled to the UE from a network entity (see at least paragraphs 821-838);
regarding claim 4, the one or more features comprise at least a modulation scheme or whether transmit diversity is to be used for the communication (see at least paragraphs 789-793, 815-823, and 888-894, 64QAM or TX diversity);
regarding claim 5, determining whether at least one UE supports the one or more features, the at least one UE being within V2X communication range of the UE (see at least paragraph 794, determining whether the UE is in the Served by E-UTRAN mode or in the Not Served by E-UTRAN mode for the V2X communication via the PC5); and

regarding claim 6, receiving capability information from each of the at least one UE that are within the V2X communication range, where the determination of whether the at least one UE supports the one or more features is based on the capability information (see at least paragraphs 815-823, UE supporting 64 QAM or TX diversity knows whether or not a particular V2X service can be transmitted with 64 QAM or TX diversity, where the AS layer determines whether 64 QAM or TX diversity is allowed for every packet based on service ID);
regarding claim 7, the capability information is received as part of a control message or a PC5 interface radio resource control (RRC) message (see at least paragraphs 824-837, PC5 interface);
regarding claim 8, the capability information is received, at an upper layer of the UE, as part of a container in an upper layer message (see at least paragraphs 838, the UE-ProSe layer checks the configuration to determine whether 64QAM or TX diversity is allowed), the method further comprising:
decoding the container at the upper layer (see at least paragraphs 838, the UE-ProSe layer checks the configuration to determine whether 64QAM or TX diversity is allowed);
providing the container to a lower layer of the UE (see at least paragraph 838, the UE ProSe layer passes the indication to the lower layer); and

regarding claim 9, transmitting an indication of the support by the at least one UE (see at least paragraph 846);
regarding claim 10, receiving an indication of whether the at least one UE that is within V2X communication range support the one or more features, where the selection of the one or more features is further based on the received indication (see at least paragraphs 815 and 846-848, the AS layer receives the indication associated with the V2X service identifier of the V2X message indicating whether the UE supports 64QAM or TX diversity, where the UE applies 64QAM and/or TX diversity depending on services);
regarding claim 11, the one or more parameters comprises a provider service identifier (PSID) associated with the communication (see at least paragraphs 200, 787, and 788, V2X service identifier includes a PSID);
regarding claim 12, receiving the one or more parameters comprises receiving a packet from an application layer of the UE, the packet comprising the one or more parameters (see at least Fig. 12, and paragraphs 787, 788, and 888-894, the UE-Prose layer provides service identifier or service type information to the lower layer together with the carrier frequency);
regarding claim 13, the selection of the one or more features is based on a type of the received packet (see at least paragraphs 789-793 and 888-894, selecting a carrier frequency based on the service identifier or the service type information);
regarding claim 14, the one or more parameters further comprise an indication of a priority of the packet (see at least paragraph 821, Prose Per-Packet Priority (PPPP));
regarding claim 15, mapping the packet to a bearer of a plurality of bearers based on the one or more parameters (see at least paragraphs 122 and 819-821, a bearer associated with an uplink/downlink packet filters, where only a specific packet matches a filter),
where each of the plurality of bearers is associated with a feature corresponding to the one or more RAT (see at least paragraphs 122 and 819-821, a bearer associated with an uplink/downlink packet filters, where only a specific packet matches a filter); and
the selection of the one or more features is based on the bearer to which the packet is mapped (see at least paragraphs 122 and 819-821, a bearer associated with an uplink/downlink packet filters, where only a specific packet matches a filter);
regarding claim 16, transmitting capability information associated with the UE (see at least paragraphs 815-823, UE supporting 64 QAM or TX diversity knows whether or not a particular V2X service can be transmitted with 64 QAM or TX diversity, where the AS layer determines whether 64 QAM or TX diversity is allowed for every packet based on service ID);
regarding claim 17, the capability information is transmitted as part of a V2X message (see at least paragraph 846);
regarding claim 18, the capability information is transmitted at a periodic rate, the periodic rate being radio-resource control (RRC) configured (see at least paragraphs 819-821 and 846, the indication for whether the V2X service identifier is allowed to use the 64QAM or TX diversity is transmitted for every packet corresponding to a periodic rate);
regarding claim 19, the capability information is transmitted as part of a control message (see at least paragraphs 819-821 and 846, the indication for whether the V2X service identifier is allowed to use the 64QAM or TX diversity is transmitted as part of a V2X message); and
regarding claim 20, the capability information is transmitted as part of an upper layer message (see at least paragraph 838, the UE-ProSe layer passes the indication to the lower layer).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424.  The examiner can normally be reached on Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        09/17/2021